Citation Nr: 1612186	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for an ostectomy of the left heel, with hallux valgus deformity, hammertoe and arthritis.

(The issue of entitlement to an increased rating in excess of 30 percent for an ostectomy of the right heel, with hallux valgus deformity and arthritis, has been assigned a separate docket number and is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the issues on appeal for additional development in April 2014. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of this remand the Board denied an increased rating for sinusitis, which was not appealed. As such, that issue is no longer before the Board.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
FINDING OF FACT

During her January 2016 hearing and prior to the promulgation of a Board decision, the Veteran withdrew her appeal of entitlement to an increased rating in excess of 30 percent for an ostectomy of the left heel, with hallux valgus deformity, hammertoe and arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for an increased rating in excess of 30 percent for an ostectomy of the left heel, with hallux valgus deformity, hammertoe and arthritis. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). A remand is in the nature of a preliminary order, and does not consistute a final decision of the Board. 38 C.F.R. § 20.1100(b). Withdrawal may be made by the Veteran or by her authorized representative. 38 C.F.R. § 20.204. 

In this case, following the April 2014 remand the Veteran stated during her January 2016 hearing that she wished to withdraw her pending claim for an increased rating in excess of 30 percent for an ostectomy of the left heel, with hallux valgus deformity, hammertoe and arthritis. As the Veteran has withdrawn her appeal, the Board no longer has appellate jurisdiction and can take no further action on the matter. 38 C.F.R. §§ 20.204, 20.1100(b).

ORDER

The appeal regarding the claim of entitlement to an increased rating in excess of 30 percent for an ostectomy of the left heel, with hallux valgus deformity, hammertoe and arthritis, is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


